Benjamin Greshin, Esq. Village Attorney, Head-of-the-Harbor
You have inquired as to the maximum penalty a village may impose for violation of speed laws.
The penalties for violations of State and local speed laws are defined by section 1180(f) of the Vehicle and Traffic Law. A first conviction is punishable by a fine of not more than $100 or imprisonment for not more than 30 days or by both such fine and imprisonment; for a conviction of a second violation within 18 months of the first, the penalty is a fine of not more than $200 or imprisonment for not more than 90 days or both such fine and imprisonment; upon a conviction for a third or subsequent violation all of which were committed within an 18-month period, the penalty is a fine of not more than $500 or imprisonment for not more than 180 days or both such fine and imprisonment.
In your letter you have referred to section 1801 of the Vehicle and Traffic Law. This section establishes the penalty for misdemeanors under those provisions of the Vehicle and Traffic Law that do not provide penalties. Because section 1180, establishing the speed laws, includes penalty provisions, section 1801 has no applicability.
We conclude that the penalties for violations of State and local speed laws are defined by section 1180(f) of the Vehicle and Traffic Law.